DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claim 5 and claim 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The numbers “1.5 to 1.7”,  “25”, “134.75”, “121.89”, and “32.25” in Claim 5 and claim 16 are lack of units. It is not clear what number units are and how large the number unit is. The examiner interprets the numbers as positive numbers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carollo (US 20170227770 A1) and in view of Browy (S 20180075659 A1).
Regarding to claim 1, Carollo discloses a slim visualization device ([0036]: a compact and slim near-eye display within an HMD device for virtual reality; Fig. 1; [0039]: a virtual reality system and an augmented reality system; VR and AR; an HMD device 102; [0077]: allow a compact and appealing-looking industrial design; Fig. 10; [0102]: the smaller housing of HMD), comprising:
a display panel configured to output an externally input image signal (Fig. 1; [0039]: an HMD device 102 displays virtual reality content; [0044]: a display device;  the content displayed to the user on the screen included in the HMD device 102 may also be displayed on a display device; [0049]: a display panel 204; [0065]: one or more of the display panels shift axially for focus adjustment; Fig. 4; [0066]: a display panel 404); and
an optical unit manufactured using at least two refractive lenses and configured ([0041]: sensors; Fig. 2; [0050]: the optical assembly 200; Fig. 4; [0064]: the hybrid optical assembly 400 include two or more optical elements in between two filter stacks 406 and 410) to refract and reflect straight-traveling visible light corresponding to an image output via the display panel through the at least two refractive lenses ([0061]: the transmitted light, after passing through another optional linear polarizer 312, is refracted by a lens/group of lenses 210 to form a virtual image to be presented to an eyepiece of an HMD device and the eye of the user; Fig. 4; [0068]: folded optical paths are shown by paths 414, 416, and 418; [0071]: the lens 412 may be a refracting lens; multiple lenses or lens arrays may take the place of lens 412; Fig. 5; [0073]: the light may be partially reflected by the curved lens 408; Fig. 5; [0074]: the linearly-polarized light may be reflected by and become circularly-polarized again after passing back through quarter wave plate 506.), thus forming the image on a retina of an eyeball of a user ([0037]: the top of the displays are angled toward the eyes of the user; [0061]: the transmitted light, after passing through another optional linear polarizer 312, can be refracted by a lens/group of lenses 210 to form a virtual image to be presented to an eyepiece of an HMD device and the eye of the user).
Carollo fails to explicitly disclose a retina.
In same field of endeavor, Browy teaches a retina (Fig. 2; [0045]: the display 220 is positioned in front of the eyes of the user; [0068]: the retina; Fig. 5; [0086]: the retina; require the eye 410 to accommodate to a closer distance to bring it into focus on the retina; [0104]: retina).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carollo to include a retina as taught by Browy. The motivation for doing so would have been to improve the user's experience with the environment; to improve the display quality of the text; to position the display 220 in front of the eyes of the user; to require the eye 410 to accommodate to a closer distance to bring it into focus on the retina; as taught by Browy in paragraphs [0037], [0039], [0045], and [0086]. 

Regarding to claim 2, Carollo in view of Browy discloses the slim visualization device of claim 1, wherein:
the optical unit (Carollo; [0032]: the optical assembly; [0041]: sensors; Fig. 4; [0064]: the hybrid optical assembly 400 includes one or more optical elements in between two filter stacks 406 and 410) comprises:
a first lens having a first surface facing the retina of the eyeball of the user (Carollo;  Fig. 4; [0066]:  a lens 412 is first lens as illustrated in Fig. 4; an eye 402 of a user and a lens 412; 
    PNG
    media_image1.png
    517
    640
    media_image1.png
    Greyscale
; Fig. 7; [0087]); and
a second Jens having a first surface facing a second surface of the first lens and a second surface facing the display panel (Carollo;  Fig. 4; [0066]: a curved lens 408 is second lens as illustrated in Fig. 4; Fig. 7; [0087]),
a curvature of the first surface of the first lens is less than a curvature of the second surface of the first lens (Carollo; Fig. 4; [0066]: a curvature of the first surface of a lens 412 is less than the curvature of the second surface as illustrated in Fig. 4; Fig. 7; [0087]), and
a curvature of the second surface of the second lens is less than a curvature of the first surface of the second lens (Carollo;  Fig. 4; [0066]: a curvature of the second surface of a curved lens 408 is less than a curvature of first surface as illustrated in Fig. 4; Fig. 7; [0087]).

Regarding to claim 3, Carollo in view of Browy discloses the slim visualization device of claim 2, wherein the optical unit is configured such that:
the visible light corresponding to the image output via the display panel is primarily refracted while sequentially passing through the second lens and the first lens (Carollo;  Fig. 2; [0052]: the optical assembly 200 may include at least one refracting lens 210; the optical assembly 200 includes a plurality of refracting lenses or lens arrays; [0094]: a refracting lens provide high-performance focus and magnification for a HMD device.),
the primarily refracted visible light is reflected from the first surface of the first lens, and is secondarily refracted while sequentially passing through the first lens and the second lens (Carollo;  [0061]: the linearly-polarized light is reflected; the transmitted light, after passing through another optional linear polarizer 312, is refracted by a lens/group of lenses 210 to form a virtual image to be presented to an eyepiece of an HMD device and the eye of the user; Fig. 7; [0087]), and
the secondarily refracted visible light is reflected from the second surface of the second lens (Carollo; [0061]: the linearly-polarized light is reflected; the transmitted light, after passing through another optional linear polarizer 312, is refracted by a lens/group of lenses 210 to form a virtual image to be presented to an eyepiece of an HMD device and the eye of the user; Fig. 6; [0077]), is tertiarily refracted while sequentially passing through the second lens and the first lens, and is then delivered to a pupil of the user (Carollo; [0073]: the light may be partially reflected by the curved lens 408, which can change the handedness of its circular polarization from right to left; the light can be passed to the quarter-wave plate 506, which can rotate the circularly-polarized light back to linearly-polarized; [0074]: the transmitted light, after passing through another optional linear polarizer 510, may be refracted by a lens/group of lenses 412 and may form a virtual image to be presented to an eyepiece of an HMD device and the eye of the user; Fig. 7; [0087]).

Regarding to claim 5, Carollo in view of Browy discloses the slim visualization device of claim 2 (same as rejected in claim 2), wherein:
a refractive index of each of the first lens and the second lens is designed to have a value falling within a range from about 1.5 to 1.7 (Carollo;  Fig. 4; [0044]: the optical assembly 400 includes a first flat filter stack 406, a curved lens 408, a second flat filter stack 410, and a lens 412; 
    PNG
    media_image2.png
    567
    677
    media_image2.png
    Greyscale
; [0085]: about 12.5 degrees),	
the curvature of the first surface of the first lens is designed to have a value falling within a range from about -5% to +5% of 25 (Carollo; Fig. 4; [0067]; [0085]: about 25 degrees),
the curvature of the second surface of the first lens is designed to have a value falling within a range from about -5% to +5% of 134.75 (Carollo; Fig. 4; [0067]; [0068]),
the curvature of the first surface of the second lens is designed to have a value falling within a range from about -5% to +5% of 121.89 (Carollo; Fig. 6; [0076]: 
    PNG
    media_image3.png
    531
    641
    media_image3.png
    Greyscale
), and
the curvature of the second surface of the second lens is designed to have a value falling within a range from about -5% to +5% of 32.25 (Carollo; Fig. 7; [0087]: 
    PNG
    media_image4.png
    533
    652
    media_image4.png
    Greyscale
).

Regarding to claim 6, Carollo in view of Browy discloses the slim visualization device of claim 1, wherein:
the display panel and the optical unit are implemented as an integrated module (Carollo;  Fig. 1; [0039]: an HMD device 102 or similar device worn by a user 103; Fig. 1; [0040]:  HMD device 102; [0049]: a display panel 204; [0065]: one or more of the display panels shift axially for focus adjustment; Fig. 4; [0066]: a display panel 404),
the integrated module is separated into a left-eye module and a right-eye module to correspond to a left eye and a right eye, respectively (Carollo; [0033]: each of a left and right eyepiece; [0037]: a display panel for both a left and a right eye is designed to be tilted; Fig. 10; [0102]: the user 1002 is wearing HMD device 1000 and accessing content), and
the slim visualization device further comprises an interpupillary distance adjustment unit for adjusting a distance between the left-eye module and the right-eye module (Carollo;  [0038]: adjust and increase the distance between left display panel and right display panel; providing variably tilt-able components within an optical assembly for HMD devices; tilting one or more components provide a translational effect which can increase the center clearance between the two, i.e., left and right, display panels).

Regarding to claim 7, Carollo in view of Browy discloses the slim visualization device of claim 1, wherein:
the display panel and the optical unit are implemented as an integrated module (Carollo; Fig. 1; [0039]: an HMD device 102 or similar device worn by a user 103; Fig. 1; [0040]:  HMD device 102; [0049]: a display panel 204; [0065]: one or more of the display panels shift axially for focus adjustment; Fig. 4; [0066]: a display panel 404),
the integrated module is separated into a left-eye module and a right-eye module to correspond to a left eye and a right eye, respectively (Carollo; [0033]: each of a left and right eyepiece; [0037]: a display panel for both a left and a right eye is designed to be tilted; Fig. 10; [0102]: the user 1002 is wearing HMD device 1000 and accessing content), and
the slim visualization device further comprises an interpupillary angle adjustment unit for adjusting a joint angle between the right-eye module and the left-eye module (Carollo; [0037]: one or both filter stacks within a particular optical assembly are designed to be oriented and angled in a direction toward or away from the eyepiece; [0038]: providing variably tilt-able components within an optical assembly for HMD devices; tilting one or more components can also provide a translational effect which can increase the center clearance between the two display panels; [0085]: the tilt angle of the display panel may be twice a relative tilt angle between the two flat filters; the filter stacks 406 and 410 may be adapted to be tilted from zero to about 12.5 degrees in response to titling the display panel 604 from about zero to about 25 degrees).

Regarding to claim 8, Carollo discloses a slim immersive display device ([0036]: a compact and slim near-eye display within an HMD device for virtual reality; Fig. 1; [0039]: a virtual reality system and an augmented reality system; VR and AR; an HMD device 102; [0077]: allow a compact and appealing-looking industrial design; Fig. 10; [0102]: the smaller housing of HMD), comprising:
a slim visualization module for forming an image on a retina of an eyeball of a user based on an externally input image signal ([0036]: a compact and slim near-eye display within an HMD device for virtual reality; Fig. 1; [0039]: a virtual reality system and an augmented reality system; VR and AR; an HMD device 102; [0065]: one or more of the display panels shift axially for focus adjustment; [0077]: allow a compact and appealing-looking industrial design); and 
inputting the image to the slim visualization module (Fig. 1; [0039]: the HMD device 102 may represent a virtual reality headset; [0049]: a display panel 204; [0061]: form a virtual image to be presented to an eyepiece of an HMD device and the eye of the user; [0065]: one or more of the display panels shift axially for focus adjustment; Fig. 4; [0066]: a display panel 404; Fig. 9; [0097]: The HMD device 904 can be fitted with a mobile computing device adapted to playback movie content, virtual reality content, or other curated content displayable on the screen of the mobile computing device).
Carollo fails to explicitly disclose:
a state information acquisition unit for acquiring a state of an external device as a state image; and
a content control unit for analyzing the state image, generating an image corresponding to virtual-reality environment information.
In same field of endeavor, Browy teaches:
a state information acquisition unit for acquiring a state of an external device as a state image ([0032]: various imaging sensors; [0036]: an outward-facing camera on the wearable device can image gestures being made, identify signs among the gestures, translate the signs to a language the user understands, and display the translation to the user; Fig. 2A; [0045]: one or more other audio sensors; [0049]: the data are captured from sensors); and
a content control unit for analyzing the state image, generating an image corresponding to virtual-reality environment information ([0036]: an outward-facing camera image gestures being made, identify signs among the gestures, translate the signs to a language the user understands, and display the translation to the user; [0096]: generate a full 3D or 4D color image light field with various focal depths; [0284]: generate virtual content based at least partly on a translation of the gesture into the target language).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carollo to include a state information acquisition unit for acquiring a state of an external device as a state image; and a content control unit for analyzing the state image, generating an image corresponding to virtual-reality environment information as taught by Browy. The motivation for doing so would have been to improve the user's experience with the environment; to improve the display quality of the text; to position the display 220 in front of the eyes of the user; to require the eye 410 to accommodate to a closer distance to bring it into focus on the retina; as taught by Browy in paragraphs [0037], [0039], [0045], and [0086].

Regarding to claim 9, Carollo in view of Browy discloses the slim immersive display device of claim 8, wherein the state information acquisition unit (Browy; Fig. 2A; [0045]: one or more other audio sensors; [0049]: the data are captured from sensors;  image capture devices, e.g., cameras in the inward-facing imaging system or the outward-facing imaging system) comprises:
a coupling unit attached/detached to/from an information output unit for sensing the external device (Browy; Fig. 2A; [0049]: the data are captured from sensors;  sensors are coupled to the frame 230 or otherwise attached to the user 210; image capture devices; 
    PNG
    media_image5.png
    614
    743
    media_image5.png
    Greyscale
; cameras in the inward-facing imaging system or the outward-facing imaging system; Fig. 2A); Fig. 7; [0101]); and
an image acquisition unit for acquiring a short-range image of the information output unit for sensing the external device (Browy;  Fig. 2A; [0049]: the data are captured from sensors;  image capture devices; cameras in the inward-facing imaging system or the outward-facing imaging system); [0084]: the wearable system 400 determines head pose, e.g., head position or head orientation, using sensors such as IMUs, accelerometers, gyroscopes; Fig. 7; [0101]: the wearable systems use various sensors, e.g., accelerometers, gyroscopes, temperature sensors, movement sensors, depth sensors, GPS sensors, inward-facing imaging system, outward-facing imaging system, etc., to determine the location and various other attributes of the environment of the user.).

Regarding to claim 11, Carollo in view of Browy discloses the slim immersive display device of claim 8, wherein the content control unit (same as rejected in claim 8) comprises:
an image information recognition unit configured to be learned in advance based on state images for respective product types of an information output unit for sensing the external device (Browy; [0102]: one or more object recognizers 708 crawl through the received data and the collection of points;  recognize or map points, tag images, attach semantic information to objects with the help of a map database 710.), and to recognize information on the external device from the state image input from the state information acquisition unit (Browy; [0103]:  the object recognizers 708a to 708n recognize objects in an environment, based on the information and collection of points in the map database), wherein the state image is the state image of the information output unit for sensing the external device (Browy; [0109]:  the desired virtual scene is displayed at the appropriate orientation, position, etc., in relation to the various objects and other surroundings of the user in New York; Fig. 13A; [0177]: the user perceives that the signer 1301 is making a sequence 1300 of hand gestures as shown in the scenes 1305, 1310, and 1315; [0178]: translate the hand gestures in the sequence 1300 to the English phrase “How are you”; an outward-facing imaging system 464 of the wearable system 200 capture the sequence of gestures, either as a series of images or as a video);
a training management unit for updating a state of a virtual object in virtual- reality content with a result of simulating a function of the virtual object based on information on the external device recognized by the image information recognition unit (Browy; [0152]: the deep learning method are be trained on images or videos containing known signs; determine features representative of the signs and to build a classification model based on the learned features); and
a virtual-reality processing unit for processing image information of the content (Browy;  [0178]: translate the hand gestures in the sequence 1300 to the English phrase “How are you”; an outward-facing imaging system 464 of the wearable system 200 captures the sequence of gestures, either as a series of images or as a video), in which the state of the virtual object is updated, as virtual-reality image information (Browy; [0178]: translate the hand gestures in the sequence 1300 to the English phrase “How are you”; an outward-facing imaging system 464 of the wearable system 200 can capture the sequence of gestures, either as a series of images or as a video), and outputting the processed virtual-reality image information to the slim visualization module (Browy;  [0178]: the wearable system performs sign language recognition on the extracted gestures, through object recognizers 708 or applying a deep learning algorithm).

Regarding to claim 12, Carollo in view of Browy discloses the slim immersive display device of claim 11, wherein:
the state information acquisition unit further acquires a state image of an information output unit for collecting biometric signal information of the user (Browy; [0084]: the inward-facing imaging system 466 is used to obtain images for use in determining the direction the user is looking, e.g., eye pose, or for biometric identification of the user, e.g., via iris identification), and
the content control unit incorporates the biometric signal information of the user into the virtual-reality content (Browy; [0084]: the images obtained by the inward-facing imaging system 466 are analyzed to determine the user's eye pose or mood, and are used by the wearable system 400 to decide which audio or visual content should be presented to the user.).

Regarding to claim 13, Carollo in view of Browy discloses the slim immersive display device of claim 8, wherein the slim visualization module (same as rejected in claim 8)comprises:
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 13. 

Regarding to claim 14, Carollo in view of Browy discloses the slim immersive display device of claim 13 (same as rejected in claim 13), wherein:
The rest claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 14. 

Regarding to claim 16, Carollo in view of Browy discloses the slim immersive display device of claim 14 (same as rejected in claim 14), wherein:
The rest claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 16.

Regarding to claim 17, Carollo in view of Browy discloses the slim immersive display device of claim 13 (same as rejected in claim 13), wherein:
The rest claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 17.

Regarding to claim 18, Carollo in view of Browy discloses the slim immersive display device of claim 13 (same as rejected in claim 13), wherein:
The rest claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 18.

Regarding to claim 19, Carollo discloses a slim immersive display device ([0036]: a compact and slim near-eye display within an HMD device for virtual reality; Fig. 1; [0039]: a virtual reality system and an augmented reality system; VR and AR; an HMD device 102; [0077]: allow a compact and appealing-looking industrial design; Fig. 10; [0102]: the smaller housing of HMD), comprising:
a slim visualization module for forming an image on a retina of an eyeball of a user based on an externally input image signal (Fig. 1; [0039]: an HMD device 102 displays virtual reality content; [0044]: a display device;  the content displayed to the user on the screen included in the HMD device 102 may also be displayed on a display device);
and inputting the image to the slim visualization module (Fig. 1; [0039]: the HMD device 102 may represent a virtual reality headset; [0061]: the transmitted light are refracted by a lens/group of lenses 210 to form a virtual image to be presented to an eyepiece of an HMD device and the eye of the user; Fig. 9; [0097]: the HMD device 904 is fitted with a mobile computing device adapted to playback movie content, virtual reality content, or other curated content displayable on the screen of the mobile computing device).
wherein the slim visualization module ([0036]: a compact and slim near-eye display within an HMD device for virtual reality; Fig. 1; [0039]: a virtual reality system and an augmented reality system; VR and AR; an HMD device 102; [0077]: allow a compact and appealing-looking industrial design; Fig. 10; [0102]: the smaller housing of HMD) comprises:
a display panel configured to output the externally input image signal (Fig. 1; [0039]: an HMD device 102 displays virtual reality content; [0044]: a display device;  the content displayed to the user on the screen included in the HMD device 102 may also be displayed on a display device; [0049]: a display panel 204; [0065]: one or more of the display panels shift axially for focus adjustment; Fig. 4; [0066]: a display panel 404); and
an optical unit manufactured using at least two refractive lenses and configured ([0041]: sensors; Fig. 2; [0050]: the optical assembly 200; Fig. 4; [0064]: the hybrid optical assembly 400 include two or more optical elements in between two filter stacks 406 and 410) to refract and reflect straight-traveling visible light corresponding to an image output via the display panel through the at least two refractive lenses ([0061]: the transmitted light is refracted by a lens/group of lenses 210 to form a virtual image to be presented to an eyepiece of an HMD device and the eye of the user; Fig. 4; [0068]: folded optical paths are shown by paths 414, 416, and 418; [0071]: the lens 412 is a refracting lens; multiple lenses or lens arrays may take the place of lens 412; Fig. 5; [0073]: the light is partially reflected by the curved lens 408; Fig. 5; [0074]: the linearly-polarized light is reflected by and become circularly-polarized again after passing back through quarter wave plate 506), thus forming the image on the retina of the eyeball of the user ([0037]: the top of the displays are angled toward the eyes of the user; [0061]: the transmitted light, after passing through another optional linear polarizer 312, can be refracted by a lens/group of lenses 210 to form a virtual image to be presented to an eyepiece of an HMD device and the eye of the user).
Carollo fails to explicitly disclose:
a state information acquisition unit for acquiring a state image of an information output unit for sensing an external device; and
a content control unit for analyzing the state image, generating an image corresponding to virtual-reality environment information.
In same field of endeavor, Browy teaches:
a state information acquisition unit for acquiring a state image of an information output unit for sensing an external device ([0036]: an outward-facing camera on the wearable device can image gestures being made, identify signs among the gestures, translate the signs to a language the user understands, and display the translation to the user); and
a content control unit for analyzing the state image, generating an image corresponding to virtual-reality environment information ([0036]: an outward-facing camera on the wearable device can image gestures being made, identify signs among the gestures, translate the signs to a language the user understands, and display the translation to the user; [0096]: to generate a full 3D or 4D color image light field with various focal depths;  [0284]: generate virtual content based at least partly on a translation of the gesture into the target language).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carollo to include a state information acquisition unit for acquiring a state image of an information output unit for sensing an external device; and a content control unit for analyzing the state image, generating an image corresponding to virtual-reality environment information as taught by Browy. The motivation for doing so would have been to improve the user's experience with the environment; to improve the display quality of the text; to position the display 220 in front of the eyes of the user; to require the eye 410 to accommodate to a closer distance to bring it into focus on the retina; as taught by Browy in paragraphs [0037], [0039], [0045], and [0086].

Regarding to claim 20, Carollo in view of Browy discloses the slim immersive display device of claim 19, wherein the content control unit (same as rejected in claim 19)comprises:
The rest claim limitations are similar to claim limitations recited in claim 11. Therefore, same rational used to reject claim 11 is also used to reject claim 20. 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carollo (US 20170227770 A1) in view of Browy (S 20180075659 A1), and further in view of Gollier (US 11054622 B1).
Regarding to claim 4, Carollo in view of Browy discloses the slim visualization device of claim 2, wherein the optical unit further (same as rejected in claim 1) comprises:
a polarizer disposed between the display panel and the second lens (Carollo; Fig. 5; [0070]: a first linear polarizer 502 and a second linear polarizer 510; a first linear polarizer is between the display panel and the second lens 408 as illustrated in Fig. 5; 
    PNG
    media_image6.png
    481
    774
    media_image6.png
    Greyscale
);
a quarter-wave plate disposed between the polarizer and the second lens (Carollo;  Fig. 5; [0070]: a first quarter wave plate 504 is disposed between the polarizer 502 and the second lens 408 as illustrated in Fig. 5);
a quarter-wave plate disposed between the second lens and the first lens (Carollo; Fig. 5; [0070]: The second quarter wave plate 506 is stacked adjacent to a polarizing beam splitter 508 and is between second lens 408 and first lens 412 as illustrated in Fig. 5); and
Carollo in view of Browy fails to explicitly disclose:
a linear polarizer disposed between the first lens and the retina of the eyeball of the user.
In same field of endeavor, Gollier teaches:
a linear polarizer disposed between the first lens and the retina of the eyeball of the user (Fig. 1; col. 2, lines 44-59: reflects off the first mirror M-1; and then is transmitted through the reflective polarizer 116 to the eye box 10; Fig. 2; col. 2, lines 60-67: Light at a first portion OP-1 of the optical path 204 is linear polarized after transmitting from the display 104 through a linear polarizer 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carollo in view of Browy to include a linear polarizer disposed between the first lens and the retina of the eyeball of the user as taught by Gollier. The motivation for doing so would have been to present virtual reality images that depict objects in a virtual environment; to reflect off the second mirror M - 2; to reflect off the first mirror M-1 as taught by Gollier in col. 1, lines 20-25 and col. 2, lines 44-67. 

Regarding to claim 15, Carollo in view of Browy discloses the slim immersive display device of claim 14, wherein the optical unit further (same as rejected in claim 14) comprises:
The rest limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 15.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carollo (US 20170227770 A1) in view of Browy (S 20180075659 A1), and further in view of Wexler (US 20160028947 A1).
Regarding to claim 10, Carollo in view of Browy discloses the slim immersive display device of claim 9, 
Carollo in view of Browy fails to explicitly disclose wherein the coupling unit is made of a magnet and a flexible material.
	In same field of endeavor, Wexler teaches wherein the coupling unit is made of a magnet and a flexible material (Fig. 12; [0096]: connector 730 may include a first magnet 731 and a second magnet 732; provide a flexible power and data connection between capturing unit 710 and power unit 720).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carollo in view of Browy to include wherein the coupling unit is made of a magnet and a flexible material as taught by Wexler. The motivation for doing so would have been to provide a flexible power and data connection between capturing unit 710 and power unit 720 as taught by Wexler in Fig. 12 and paragraph [0096].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616